DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 3/24/2022 is acknowledged.

Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibaraki (US 2010/0219525).

Regarding claim 1, Ibaraki discloses a semiconductor device package structure in Figures 1-3 comprising: 
a substrate (silicon interposer 106) ([21]); 
a die (semiconductor chip 104) coupled to the substrate (106) ([21]); and 
a thermoelectric device (Peltier element) comprising a P-type semiconductor material (112P), a N-type semiconductor material (112N), and a plurality of interconnect structures to transmit current through the P-type and N-type semiconductor material (115, 116, 134) ([21]-[22] and [24]), 
wherein the P-type semiconductor material (112P) and the N-type semiconductor material (112N) are at least in part embedded within the substrate (106) (Figures 2-3 and [21]), 
wherein the thermoelectric device has a first side (top side in Figures 2-3) proximal to the die (104), and a second side (bottom side in Figures 2-3) separated from the die (104) by the first side (Figures 2-3).

Regarding claim 2, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the plurality of interconnect structures is a first plurality of interconnect structures (interconnect structures for the thermoelectric device); and the semiconductor device package structure comprises a second plurality of interconnect structures (bonding wires 110 and electrodes 116 for die) to electrically couple the substrate (106) to the die (104) ([23]), wherein the second plurality of interconnect structures is electrically isolated from the first plurality of interconnect structures ([23]-[24] and Figures 2-3).

Regarding claim 3, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the first plurality of interconnect structures includes a first interconnect structure (116 connected to Peltier device); the second plurality of interconnect structures includes a second interconnect structure (separate layer 116 connected to die 104); the first interconnect structure and the second interconnect structure are at a same level within the substrate (Layers 116 are at a same level as shown in Figure 2); and
an angle of a sidewall of the first interconnect structure with respect to a surface of the substrate is substantially same as an angle of a sidewall of the second interconnect structure with respect to the surface of the substrate (The first and second interconnect structures have a sidewall that is perpendicular to a surface of the substrate).

Regarding claim 4, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the plurality of interconnect structures (Figures 2-3 and [24]) comprises: 
a first interconnect structure (external electrode 115) to transmit current to the N-type semiconductor material (112N) ([24]); 
a second interconnect structure (116) to transmit current from the N-type semiconductor material (112N) to the P-type semiconductor material (112P) ([24]); and 
a third interconnect structure (134) to transmit current from the P-type semiconductor material (112P) ([24]).

Regarding claim 5, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that one or both the P-type semiconductor material or the N-type semiconductor material (112P, N) are coupled to the die (104) through the second interconnect structure (116) (Figure 3, [27] and [30]).

Regarding claim 6, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the second interconnect structure (116) is coupled to the die (104) by first one or more interconnect structures (layer 130 can read on a thermal interconnect structure, it is noted that the die is not required to be electrically connected to the second interconnect structure, [30]), wherein the plurality of interconnect structures excludes the first one or more interconnect structures (Figure 3).

Regarding claim 7, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses a thermally conductive underfill material (thermal grease 130) between the die (104) and the second interconnect structure (116) (Figure 3 and [30]).

Regarding claim 8, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that at least one of the P-type semiconductor material or the N-type semiconductor material (112 P, N) extends from a first surface of the substrate to an opposing second surface of the substrate (106) (Figure 2).

Regarding claim 9, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the P- type semiconductor material is a first thermoelectric material, the N-type semiconductor material is a second thermoelectric material, and wherein the semiconductor device package structure comprises: a third thermoelectric material and a fourth thermoelectric material embedded within the substrate, wherein the third, first second, and fourth thermoelectric material are electrically coupled in series, wherein two of the first, second, third, and fourth thermoelectric material are P-type thermoelectric material, wherein another two of the first, second, third, and fourth thermoelectric material are N-type thermoelectric material, and wherein the first, second, third, and fourth thermoelectric material are arranged to have interleaved P-type and N-type thermoelectric materials (Figure 2, [5] and [24]).

Regarding claims 10 and 11, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that at least one of the N-type semiconductor material or the P-type semiconductor material has a figure of merit higher than 0.3, and wherein one or both the N-type semiconductor material or the P-type semiconductor material comprises at least one of: Tellurium (TE), or Bismuth (Bi) (See Bi2Te3 in [22] which has a figure of merit higher than 0.3).
Regarding claim 12, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that one or both the N-type semiconductor material or the P-type semiconductor material comprise at least one of: Bulk Bismuth Telluride Pellets, Bismuth Telluride Ink, Selanylidene (Tellanylidene) Bismuth paint, Bismuth Telluride particle, or electroplated bismuth Telluride thin film ([22]).

Regarding claim 13, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the plurality of interconnect structures are inoperable to transmit current to or from the die (The thermoelectric is thermally coupled to the die, but electrically insulated from the die, [24]-[25]). 

Regarding claim 14, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that individual ones of the P-type semiconductor material or the N-type semiconductor material is thermoelectric material, which is to transfer heat in response to current flowing through the semiconductor material ([21]-[22]).

Regarding claim 16, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that a sidewall of the P-type semiconductor material (112P) is substantially vertical with respect to a surface of the substrate; and a sidewall of the N-type semiconductor material (112N) is substantially vertical with respect to the surface of the substrate (106) (Figure 2).

Regarding claim 17, Ibaraki discloses a system in Figures 1-3 comprising:
a circuit board (mounting substrate 102 with soldered electrical connections, [10], [21]-[22], which reads on a circuit board);
a die (semiconductor chip 104) ([21]);
a substrate (silicon interposer 106) having a first surface (bottom surface) coupled to the circuit board (102) and an opposing second surface (top surface) coupled to the die (104) (Figures 2-3);
a thermoelectric device (Peltier element) comprising a P-type semiconductor material (112P), a N-type semiconductor material (112N), and a plurality of interconnect structures to transmit current from the circuit board through the P-type and N-type semiconductor materials (115, 116, 134) ([21]-[22] and [24], the current is transmitted through connections on the circuit board),
wherein the P-type semiconductor material (112P) and the N-type semiconductor material (112N) are at least in part embedded within the substrate (106) (Figures 2-3 and [21]), 
wherein the thermoelectric device has a first side (top side in Figures 2-3) proximal to the die (104), and a second side (bottom side in Figures 2-3) separated from the die (104) by the first side (Figures 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (US 2010/0219525), as applied to claim 1 above, in view of Yajima et al. (US 2011/0132422).

	Regarding claim 15, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that a sidewall of the P-type semiconductor material is at a first angle with respect to a surface of the substrate; a sidewall of the N-type semiconductor material is at a second angle with respect to a surface of the substrate; and the first angle is substantially same as the second angle (Figure 2-3). 
	Ibaraki does not disclose that each of the first angle and the second angle is less than 85 degrees.
	
Yajima discloses a thermoelectric device in Figure 6B wherein a sidewall of a P-type semiconductor material (23D) is at a first angle with respect to a surface of a substrate (11); a sidewall of the N-type semiconductor material (24D) is at a second angle with respect to a surface of the substrate (11); and the first angle is substantially same as the second angle and each of the first angle and the second angle is less than 85 degrees ([261], [262] and [176]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ibaraki such that each of the first angle and the second angle is less than 85 degrees, as taught by Yajima, as such a modification would involve a mere change in configuration of shape.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (US 2010/0219525), as applied to claim 17 above, in view of Chrysler et al. (US 2006/0243315).

Regarding claim 18, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses a power supply system to supply power to the thermoelectric device ([24]); and 
wherein the die (104) includes at least one of:
a memory to store instructions, or a processor to execute the instructions ([20] and Figure 2), wherein one or both the P-type semiconductor material or the N-type semiconductor material (112P, N) comprises at least one of:
Tellurium (TE), or Bismuth (Bi) ([22]), and 
wherein the plurality of interconnect structures are inoperable to transmit current to or from the die (The thermoelectric is thermally coupled to the die, but electrically insulated from the die, [24]-[25]).

	Ibaraki does not disclose a wireless interface to facilitate communication between the system and another system. 
	
	Chrysler discloses a system comprising a thermoelectric device (TEC structure 14, 16) embedded in a substrate (22) on a die (2) ([12]-[13]) and a wireless interface to facilitate communication between the system and another system ([30] and Figure 5). 
	
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a wireless interface to facilitate communication between the system and another system to the device of Ibaraki, as taught by Chrysler, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726